United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
P.W., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
CHILLICOTHE VETERANS AFFAIRS
MEDICAL CENTER, Chillicothe, OH, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 18-1636
Issued: April 2, 2019

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On August 29, 2018 appellant, through counsel, filed a timely appeal from a June 29, 2018
nonmerit decision of the Office of Workers’ Compensation Programs (OWCP). As more than 180
days has elapsed from OWCP’s last merit decision, dated May 3, 2017, to the filing of this appeal,

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.

pursuant to the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board lacks jurisdiction to review the merits of this case.3
ISSUE
The issue is whether OWCP properly denied appellant’s request for reconsideration of the
merits of her claim pursuant to 5 U.S.C. § 8128(a).
FACTUAL HISTORY
On August 28, 2015 appellant, then a 47-year-old nursing assistant, filed a traumatic injury
claim (Form CA-1) alleging that she injured her back on that day when placing a sling under a
patient while in the performance of duty. She stopped work on that same day and returned to
restricted duty on September 4, 2015. On March 29, 2016 OWCP accepted the claim for other
cervical disc displacement, unspecified cervical region, unspecified sprain of left shoulder joint,
strain of unspecified muscle, fascia and tendon at shoulder and upper arm level, left arm; and strain
of muscle and tendon of back wall of thorax.
In a report dated February 29, 2016, Dr. Jeffrey C. Hill, Board-certified in preventative
medicine, noted that appellant had seen Dr. Andrew Porter, an osteopathic physician, who advised
that appellant’s level of disability secondary to pain seemed highly consistent with a disc
herniation at C3-4. He indicated that appellant reported that her modified duties were more
problematic because she could barely keep her head and neck in a supported position secondary to
significant pain and perceived loss of strength. Dr. Hill described tenderness to palpation in the
thoracic and cervical regions with decreased left shoulder and cervical spine range of motion. He
indicated that appellant could not work, effective that day, because her pain was increasing and,
due to work issues, she could not take the medication prescribed. Appellant stopped work that
day.
On March 8, 2016 Dr. Hill provided a diagnosis of disc protrusion at C3-4 and opined that
it was related to appellant’s claim. He also noted that a pain management provider opined that
appellant’s cervical, thoracic, and shoulder issues were directly related to the disc pathology.
Dr. Hill continued to advise that appellant could not work.
On April 15, 2016 appellant filed a claim for compensation (Form CA-7) for the period
April 4 to 15, 2016.
By development letter dated May 23, 2016, OWCP informed appellant of the evidence
needed to support her disability claim. It noted that the evidence of record did not contain a
physician’s well-rationalized opinion, based on examination findings and diagnostic tests/
2

5 U.S.C. § 8101 et seq.

3

The Board notes that following the June 29, 2018 decision, OWCP received additional evidence. However, the
Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record that
was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the Board
for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this additional
evidence for the first time on appeal. Id.

2

procedures, explaining why she was totally disabled from work in any capacity, including a
sedentary, restricted-duty position. OWCP afforded appellant 30 days to submit additional
evidence.
Appellant continued to submit claims for compensation (Form CA-7) for continuing dates
of disability.
In a letter dated June 2, 2016, Dr. Hill explained that appellant reported that her pain
increased at work, even though she was assigned light duty, and that her medications were making
her “loopy.” He noted that she had seen pain management physicians and neurosurgeons who
recommended conservative treatment including steroid injections. Dr. Hill recommended that,
because appellant had loss of range of motion of the cervical spine and left shoulder and because
her medications were having a deleterious impact on her cognitive functioning, she should remain
off work until the efficacy of the steroid injections could be assessed. On June 15, 2016 he reported
that she was incapable of working due to pain and the need for controlled substances for pain
modulation.
By decision dated July 1, 2016, OWCP denied appellant’s claim for ongoing total disability
for the period commencing February 29, 2016. It noted that appellant had filed CA-7 forms
alleging disability beginning April 4, 2016, but that she had ceased work on February 29, 2016.
OWCP found the evidence submitted was insufficient to establish that appellant was totally
disabled from performing the duties of her limited-duty position.
Appellant, through her then representative,4 requested reconsideration on August 3, 2016.
Evidence received subsequent to OWCP’s July 1, 2016 decision included a June 20, 2016
report indicating that Dr. Porter performed a cervical epidural steroid injection that day. In reports
dated July 11, 2016, Dr. Hill indicated that the injections had not helped to reduce appellant’s pain
or improve her functional status. He requested a repeat consultation with a neurosurgeon. On
July 25, 2016 Dr. Hill indicated that he could offer some modified-duty options for appellant. He
indicated that she could return to part-time modified work.
Appellant accepted a modified-duty position for four hours a day on August 8, 2016.
Dr. Hill requested additional modification, but advised that she continue part-time modified duty.
On a December 19, 2016 form report Dr. Christian L. Bonasso, a Board-certified
neurosurgeon, advised that appellant could return to work on January 2, 2017 with a 10-pound
weight limit, for four hours daily for two weeks, then six hours daily for two weeks, then eight
hours per day.
On December 22, 2016 Dr. Hill reported that appellant underwent cervical spinal surgery
on November 22, 2016.5 He advised that she could return to restricted duty on January 2, 2017.
Appellant accepted a modified-duty position on January 3, 2017, within the restrictions provided
4

At that time appellant was represented by union personnel.

5
The record contains no information regarding this surgical procedure, including pre- and post-operative care. The
employing establishment noted that she was off work until January 2, 2017.

3

by Dr. Hill. On January 19, 2017 Dr. Hill noted that appellant reported that her cervical spine
condition had improved since surgery, but that her left shoulder condition had worsened. He
advised that she could increase her hours performing the modified position to six hours daily.
Appellant began six hours of modified duty on January 27, 2017.
A January 27, 2017 MRI scan of the left shoulder demonstrated no rotator cuff, biceps, or
labral tear.
On February 16, 2017 Dr. Hill noted that appellant continued to have profound loss of
range of motion of the left shoulder which was “related to work activities.” He advised that she
could resume full-time modified duty.
Appellant began full-time modified duty on
February 22, 2017.
In a February 27, 2017 report, Dr. Raul Raudales, Board-certified in family and sports
medicine, noted seeing appellant regarding her left shoulder. He described physical examination
findings and recommended medication, massage therapy, trigger pointing, and left shoulder
injections.
On March 27 and April 21, 2017 Dr. Hill reiterated his findings and conclusions.
By decision dated May 3, 2017, OWCP denied modification of its prior decision. It found
the medical evidence of record insufficient to establish that appellant was unable to continue her
light-duty position commencing February 29, 2016.
On April 13, 2018 appellant, through counsel, requested reconsideration.
Evidence submitted subsequent to the May 3, 2017 OWCP decision included reports dated
May 24, 2017 to May 10, 2018 in which Dr. Hill described appellant’s current medical
management. Dr. Hill advised that her restrictions were permanent and that she could work fulltime restricted duty.
OWCP also received a report wherein Dr. Raudales related that he had performed a left
shoulder injection on June 19, 2017.
A March 29, 2018 MRI scan of the cervical spine demonstrated surgical changes at C3-4
and degenerative changes at C5-6 with new, moderate right neural foraminal narrowing at C5-6.
Appellant continued to work full-time modified duty within the restrictions provided by
Dr. Hill.
By decision dated June 29, 2018, OWCP denied further merit review of appellant’s claim.
It found the evidence submitted subsequent to its merit decision dated May 3, 2017 was
insufficient to warrant merit review as the reports submitted were cumulative in nature and merely
provided updates on appellant’s current condition and were also irrelevant because none of the
reports discussed work capacity during appellant’s work stoppage beginning February 29, 2016.

4

LEGAL PRECEDENT
Under section 8128(a) of FECA,6 OWCP has the discretion to reopen a case for review on
the merits. It must exercise this discretion in accordance with the guidelines set forth in section
10.606(b)(3) of the implementing federal regulations, which provides that a claimant may obtain
review of the merits of his or her written application for reconsideration, including all supporting
documents, sets forth arguments and contain evidence which either: (1) shows that OWCP
erroneously applied or interpreted a specific point of law; (2) advances a relevant legal argument
not previously considered by OWCP; or (3) constitutes relevant and pertinent new evidence not
previously considered by OWCP.7
Section 10.608(b) provides that any application for review of the merits of the claim which
does not meet at least one of the requirements listed in section 10.606(b) will be denied by OWCP
without review of the merits of the claim.8
The Board has held that the submission of evidence or argument which repeats or
duplicates evidence or arguments already in the case record, and the submission of evidence or
argument which does not address the particular issue involved does not constitute a basis for
reopening a case.9
ANALYSIS
The Board finds that OWCP properly denied appellant’s request for reconsideration of the
merits of her claim pursuant to 5 U.S.C. § 8128(a).
With her timely request for reconsideration, appellant has not shown that OWCP
erroneously applied or interpreted a specific point of law, nor has she advanced a relevant legal
argument not previously considered by OWCP. Consequently, appellant is not entitled to review
of the merits of her claim on the first and second above-noted requirements under 20 C.F.R.
§ 10.606(b)(3).
Additionally, appellant has not submitted relevant and pertinent new evidence not
previously considered by OWCP. The underlying issue in this case is whether she has submitted
sufficient evidence to establish total disability for the period commencing February 29, 2016 until
her return to full-time work on February 22, 2017. Because the underlying issue in this case is
medical in nature, it must be addressed by relevant medical evidence.
In support of the April 13, 2018 reconsideration request, OWCP received reports from
Dr. Hill dated from May 24, 2017 to May 10, 2018. These reports did not discuss appellant’s work
capacity during the period of disability claimed. Likewise, Dr. Raudales merely described a
6

5 U.S.C. § 8128(a).

7

20 C.F.R. § 10.606(b)(3).

8

Id. at § 10.608(b).

9

J.V., Docket No. 18-1534 (issued February 25, 2019).

5

June 19, 2017 left shoulder injection procedure, and the March 29, 2018 MRI scan of the cervical
spine described the study’s findings. The Board has held that the submission of evidence or
argument which does not address the particular issue involved does not constitute a basis for
reopening a case.10 Thus, appellant is also not entitled to a review of the merits of her claim based
on the third above-noted requirement under section 10.606(b)(3).
The Board accordingly finds that appellant has not met any of the requirements of 20 C.F.R.
§ 10.606(b)(3). Pursuant to 20 C.F.R. § 10.608, OWCP properly denied merit review.
On appeal counsel contends that the June 29, 2018 OWCP decision is contrary to fact and
law. As stated above, the evidence appellant submitted on reconsideration has not met the
requirements to reopen her case for a review of the merits of the claim.
CONCLUSION
The Board finds that OWCP properly denied appellant’s request for reconsideration of the
merits of her claim pursuant to 5 U.S.C. § 8128(a).
ORDER
IT IS HEREBY ORDERED THAT the June 29, 2018 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: April 2, 2019
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

10

See K.B., Docket No. 18-1392 (issued January 15, 2019).

6

